Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are allowed.
Fulii et al. (WO2008053724) (English machine translation), figs. 2, 10, discloses a dimming panel comprising: a drive circuit (13); and dimming units arranged in one direction from a drive circuit (fig. 1, driver 13), the dimming panel sequentially including a first substrate (101a), a liquid crystal layer (1), and a second substrate (101b), the first substrate sequentially including an insulating substrate (101a), connection lines formed from a transparent conductive material and connected to the drive circuit (13), a first insulating layer (101a), a first electrode (9a), a second insulating layer (101b), and a second electrode (9b), the first electrode or the second electrode including dimming electrodes disposed for the respective dimming units (1), each of the dimming electrodes being electrically connected to one of the connection lines (11), an electrode width of at least one of the connection lines (11) increasing in response to a distance from the drive circuit (13).
Reynolds et al. (US 2016/0195957), et al. discloses the driver module 208 operates the sensor electrode pattern 250A by coupling voltage, current, or charge to electrodes in the sensor electrode pattern 250A. In examples described herein, the driver module 208 is configured to drive voltage, but it is to be understood that the driver module 208 can drive alternatively drive current or charge. The driver module 208 can couple constant, substantially constant, or time-varying voltage to electrodes in the sensor electrode pattern 250A. The driver circuitry 204 can include one or more drivers coupled to the sensor electrode pattern 250A. For example, the driver circuitry 204 can include transmitter(s) for coupling modulated signals to the first plurality of sensor electrodes 260. Further, driver circuitry 204 may comprises one or more receivers configured to operate the sensor electrode pattern 250A by measuring voltage, current, or charge from electrodes in the sensor electrode pattern 250A. For example, the receiver(s) can receiving resulting signals from the second plurality of sensor electrodes 270 (see par. 38).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	None of the references cited in record disclose or suggest A dimming panel comprising:
a drive circuit; and dimming units arranged in one direction from a drive circuit, the dimming panel sequentially including a first substrate, a liquid crystal layer, and a second substrate, the first substrate sequentially including an insulating substrate, connection lines formed from a transparent conductive material and connected to the drive circuit, a first insulating layer, a lower-layer electrode and a third insulating layer, a first electrode, a second insulating layer, and a second electrode, the first electrode including first dimming electrodes disposed for the respective dimming units, each of the first dimming electrodes includes island electrodes spaced from each other in a plan view and electrically connected to each other, at least one of the island electrodes is electrically connected to the lower-layer electrode through a contact hole, each of the first dimming electrodes being electrically connected to one of the connection lines, an electrode width of at least one of the connection lines increases as a distance from the drive circuit increases, and  the drive circuit is configured to control voltages applied to the respective first dimming electrodes and apply a constant voltage to the second electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623